       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 1 of 9




     LEO P. FLANGAS
1    Nevada Bar No: 5637
2    600 S. Third St.
     Las Vegas, Nevada 89101
3    Telephone: (702) 384-1990
     Email: leo@flangaslawfirm.com
4    Attorneys for Plaintiffs
     Gene Collins, Six Star Cleaning & Carpet Service, Inc., Yolanda
5    Woods, Floppy Mop, Inc.,
6
                                 UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8
9     GENE COLLINS, an individual doing                 CASE NO. 2:11-cv-00524-LDG-DJA
      business as SOUTHERN NEVADA
10    FLAGGERS & BARRICADES; SIX STAR
      CLEANING & CARPET SERVICE, INC., a                MOTION TO WITHDRAW AS
11    Nevada corporation; YOLANDA WOODS,                ATTORNEY OF RECORD
12    an individual doing business as STEP BY
      STEP CLEANING SERVICE INC.,
13    FLOPPY MOP, INC., a Nevada corporation,
      BLUE CHIP ENTERPRISES, INC. a
14    Nevada corporation, DOES I through X; and
      ROE ENTITIES I through X,
15

16                                 Plaintiffs,

17    vs.

18    LABORERS INTERNATIONAL UNION
      OF NORTH AMERICA LOCAL NO. 872;
19    LABORERS INTERNATIONAL UNION
20    OF NORTH AMERICA LOCAL NO. 702;
      TOMMY WHITE, an individual; DOES I
21    through X; and ROE ENTITIES I through
      X,
22
                                   Defendants.
23

24
            COMES NOW Leo P. Flangas, Esq. of the Flangas Law Firm, LTD (the “Firm”), and pursuant
25
     to Local Rule IA 11-6 and Nevada Rule of Professional Conduct 1.16, moves to withdraw as attorney
26
     for Plaintiffs Gene Collins, Six Star Cleaning & Carpet Service, Inc., Yolanda Woods, and Floppy
27

28
                                                   1
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 2 of 9




     Mop, Inc. 1 (collectively “Plaintiffs”). This motion is made and based upon the points and authorities
1

2    and the Declaration of Leo P. Flangas, attached hereto as Exhibit A, and such argument and evidence

3    as may be presented at any hearing on this motion.

4            Gene Collins’ last known address is: Gene Collins, Southern Nevada Flaggers and Barricades,
5    1101 Eleanor Avenue, Las Vegas, Nevada 89106-2404.
6
             Six Star Cleaning & Carpet Service, Inc.’s last known address is: Six Star Cleaning & Carpet,
7
     Inc., 1525 East Sunset Road, Suite 4, Las Vegas, Nevada 89119.
8
             Yolanda Woods’ last known address is: Yolanda Woods, Step by Step Cleaning Service, Inc.,
9

10   5654 Clarendon Lane, North Las Vegas, Nevada 89081.

11           Floppy Mop, Inc.’s last known address is: Floppy Mop, Inc., 6130 West Flamingo Road Suite

12   Number 434, Las Vegas, Nevada 89103.
13
             Dated: September 4, 2020.
14
                                                         FLANGAS LAW FIRM, LTD.
15

16                                                       /s/ Leo P. Flangas
                                                         Leo P. Flangas, Esq.
17
                                                         Nevada Bar No.: 5367
18                                                       600 S. Third Street
                                                         Las Vegas, NV 89101
19                                                       Attorney for Plainitffs
20

21

22

23

24

25

26

27
             1
                Neither Mr. Flangas nor the Firm was engaged to represent Blue Chip Enterprises, Inc. and Blue Chip did not
28
     appear in the arbitration proceedings.
                                                             2
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 3 of 9




                           MEMORANDUM OF POINTS AND AUTHORITIES
1

2       I.       THIS COURT SHOULD GRANT THIS MOTION TO WITHDRAW AS
                 ATTORNEY OF RECORD FOR PLAINTIFFS.
3
                 a. Nevada Rule of Professional Conduct 1.16
4
             As set forth in the Declaration of Leo P. Flangas (“Flangas Declaration”), on or about July
5

6    DATE, 2020, the Firm advised Plaintiffs of its intent to withdraw as counsel, pursuant to the retainer

7    agreement each of the Plaintiffs entered into. The Firm has good cause to withdraw as counsel under

8    Nevada Rules of Professional Conduct (“NRPC”) 1.16, which provides, in pertinent part, a lawyer
9
     may withdraw from representation where:
10
             (1) Withdrawal can be accomplished without material adverse effect on the interests of
11           the client;
             ...
12           (6) The representation will result in unreasonable financial burden on the lawyer or has
             been rendered unreasonably difficult by client; or
13
             (7) Other good cause exists for withdrawal.
14
     NRPC 1.16(b).
15
             The Firm was engaged to represent the Plaintiffs in the arbitration proceeding before Mr.
16
     Dennis Kist. That proceeding is now concluded, with Plaintiffs receiving Mr. Kist’s Decision on June
17

18   16, 2020.

19           Further, continued representation of Plaintiffs is financially untenable due to amount of time
20   needed to pursue an appeal of the arbitration decision and the fact that the fee arrangement does not
21
     provide that the Plaintiff’s pay for the firm services but rather it is contingent in nature. . The work to
22
     date was taken on a contingency basis. This Firm simply does not have the resources to continue to
23
     represent Plaintiffs, which would create an unreasonable financial burden on the Firm.
24

25           The withdrawal can be accomplished without adverse effect on the interests of the client

26   because the Firm’s withdrawal will not delay proceedings in this matter. Plaintiffs have indicated that

27   they would like to apply/move to vacate the arbitration decision. They have been advised that if they
28   decide to do so, their application/motion would be due no later than September 16, 2020. Flangas Decl.
                                                      3
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 4 of 9




     ¶ 10. Therefore, good cause exists and the Firm’s, and Mr. Flangas’s, withdrawal should be granted.
1

2                b. Local Rule IA 11-6

3            The court will grant a withdrawal of counsel if there is proper notice and no delay in the case.

4    Pursuant to Local Rule 1A 10-6 (a) “no attorney may withdraw after appearing in a case except by
5    leave of Court.” The court can only grant the leave if a proper notice has been served on “the affected
6
     client and opposing counsel.” Id. The court will not grant an order withdrawing if the withdrawal will
7
     delay discovery, trial, or a hearing in the case. LR IA 10-6(e).
8
             Here, Plaintiffs have received notice that pursuant to the retainer agreement, this Firm will be
9

10   moving to withdraw from this matter. Flangas Decl. ¶ 9. Opposing counsel in this case will receive

11   notice of this Motion to Withdraw via the CM/ECF system, pursuant to the certificate of service

12   attached herein.
13
             Further, no delay will occur from this Firm’s withdrawal. The only upcoming item in this
14
     matter is the three-month deadline to apply/move to vacate the arbitration award, of which Plaintiffs
15
     have already been advised. 9 U.S.C. 12. Withdrawal will not prejudice either party or delay any
16
     proceeding in this matter.
17

18           Movant has shown that proper notice has or will be given to all relevant parties and that the

19   withdrawal will not cause prejudice or delay in any proceedings in this matter. As such, the Court
20   should grant the Motion and Order this Firm, and Mr. Flangas, as withdrawn as counsel on record for
21
     the case at bar.
22
     ///
23
     ///
24

25   ///

26   ///

27   ///
28   ///
                                                      4
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 5 of 9




        II.      CONCLUSION
1

2             It is respectfully requested that this Court enter an order approving the Firm’s and Mr.

3    Flangas’s withdrawal as attorney for Plaintiffs.

4             Dated: September 4, 2020
5

6
                                                   FLANGAS LAW FIRM, LTD.
7

8                                                  /s/ Leo P. Flangas
                                                   Leo P. Flangas, Esq.
9
                                                   Nevada Bar No.: 5367
10                                                 600 S. Third Street
                                                   Las Vegas, NV 89101
11                                                 Attorney for Plainitffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 6 of 9




     LEO P. FLANGAS
1    Nevada Bar No: 5637
2    600 S. Third St.
     Las Vegas, Nevada 89101
3    Telephone: (702) 384-1990
     Email: leo@flangaslawfirm.com
4    Attorneys for Plaintiffs
     Gene Collins, Six Star Cleaning & Carpet Service, Inc., Yolanda
5    Woods, Floppy Mop, Inc.,
6
                                  UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
9     GENE COLLINS, an individual doing                  CASE NO. 2:11-cv-00524-LDG-DJA
      business as SOUTHERN NEVADA
10    FLAGGERS & BARRICADES; SIX STAR
      CLEANING & CARPET SERVICE, INC., a                 DECLARATION OF LEO P. FLANGAS,
11    Nevada corporation; YOLANDA WOODS,                 ESQ. IN SUPPORT OF MOTION TO
12    an individual doing business as STEP BY            WITHDRAW AS ATTORNEY OF
      STEP CLEANING SERVICE INC.,                        RECORD
13    FLOPPY MOP, INC., a Nevada corporation,
      BLUE CHIP ENTERPRISES, INC. a
14    Nevada corporation, DOES I through X; and
      ROE ENTITIES I through X,
15

16                                  Plaintiffs,

17    vs.

18    LABORERS INTERNATIONAL UNION
      OF NORTH AMERICA LOCAL NO. 872;
19    LABORERS INTERNATIONAL UNION
20    OF NORTH AMERICA LOCAL NO. 702;
      TOMMY WHITE, an individual; DOES I
21    through X; and ROE ENTITIES I through
      X,
22
                                    Defendants.
23

24
     LEO P. FLANGAS hereby deposes and states under the penalty of perjury:
25
        1. I am an attorney licensed to practice law in the State of Nevada and in front of the Federal
26
            District Court for the District of Nevada and am an attorney at the Flangas Law Firm, LTD
27
            (the “Firm”), representing Plaintiffs, except for Blue Chip Enterprises, Inc. (“Blue Chip”), in
28
                                                     6
     Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 7 of 9




         the above-captioned matter. When referring to “Plaintiffs” in this declaration, it does not
1

2        include Blue Chip.

3     2. I have personal knowledge of the facts stated in this declaration, except as otherwise indicated,

4        and I am competent to so testify. If called upon to testify, I could and would competently testify
5        to the facts set forth herein.
6
      3. This declaration is submitted in support of the Motion to Withdraw as Attorneys of Record.
7
      4. I entered an appearance for Plaintiffs in this case on April 29, 2019.
8
      5. Plaintiffs, and each of them except Blue Chip, entered into a Legal Representation Agreement
9

10       with the Firm as to this matter on or about April 10, 2019, and the Firm has represented

11       Plaintiffs in this action pursuant to its terms.

12    6. The Legal Representation Agreement (the “Agreement”) provides that this firm would
13
         represent Plaintiffs in the arbitration proceeding regarding Plaintiffs’ 3rd, 4th, and 5th causes of
14
         action before Mr. Kist.
15
      7. This Firm received the arbitrator’s decision on June 16, 2020.
16
      8. I informed Plaintiffs on or about July 12, 2020, that the firm could not continue to represent
17

18       Plaintiffs past the scope of the Agreement.

19    9. The Firm explained to the Plaintiffs that the Plaintiffs have three months from the date of
20       receipt of the arbitration decision to apply/move to have the arbitration award vacated, which
21
         in this case would be on or before September 16, 2020.
22
      10. The Firm has performed its obligations as counsel for Plaintiffs in a skillful and diligent manner
23
         and has fulfilled its obligations pursuant to the scope of the Agreement.
24

25    11. Continued representation under its contingency arrangement will place an unreasonable

26       financial burden on the Firm as the Firm is downsizing due to the continued disruption caused

27       by the Coronavirus Pandemic.
28    12. The Firm and Plaintiffs have maintained a working relationship, absent strife, throughout the
                                                 7
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 8 of 9




            proceedings. As such, the present motion is not the result of any differences between the Firm
1

2           and Plaintiffs, but instead is a result of the termination of the limited scope of the Agreement.

3       13. Gene Collins’ last known address is: Gene Collins, Southern Nevada Flaggers and Barricades,

4           1101 Eleanor Avenue, Las Vegas, Nevada 89106-2404.
5       14. Six Star Cleaning & Carpet Service, Inc.’s last known address is: Six Star Cleaning & Carpet,
6
            Inc., 1525 East Sunset Road, Suite 4, Las Vegas, Nevada 89119.
7
        15. Yolanda Woods’ last known address is: Yolanda Woods, Step by Step Cleaning Service, Inc.,
8
            5654 Clarendon Lane, North Las Vegas, Nevada 89081.
9

10      16. Floppy Mop, Inc.’s last known address is: Floppy Mop, Inc., 6130 West Flamingo Road, Suite

11          Number 434, Las Vegas, Nevada 89103.

12

13
     Dated this 4th day of September 2020.
14

15
                                                          /s/ Leo P. Flangas
16                                                        Leo. P. Flangas
17

18

19

20

21

22

23

24

25

26

27

28
                                                      8
       Case 2:11-cv-00524-GMN-DJA Document 220 Filed 09/06/20 Page 9 of 9




                                       CERTIFICATE OF SERVICE
1

2           I hereby certify that on this 6th day of September 2020, I served the foregoing MOTION TO

3    WITHDRAW AS ATTORNEYS OF RECORD by causing it to be served via the Court’s CMECF

4    system, addressed as follows:
5    Kristina L. Hillman, Esq.
6    Law Offices of Kristina L. Hillman
     729 Evans Avenue
7    Reno, NV 89512
     Telephone (775) 770-4832
8    Facsimile (775) 324-5444
     KHillman@unioncounsel.net
9

10          I further certify that on this date, I served through electronic mail and deposited for mailing a

11   true copy of the foregoing MOTION TO WITHDRAW AS ATTORNEYS OF RECORD,
12   addressed as follows:
13
     Gene Collins
14   Southern Nevada Flaggers & Barricades
     1101 Eleanor Avenue
15   Las Vegas, Nevada 89106-2404
16   Six Star Cleaning & Carpet Services, Inc.
     1525 East Sunset Road, Suite 4
17
     Las Vegas, Nevada 89119
18
     Yolanda Woods
19   Step by Step Cleaning Service, Inc.
     5654 Clarendon Lane,
20   North Las Vegas, Nevada 89081
21
     Floppy Mop, Inc.
22   6130 West Flamingo Road
     Suite Number 434
23   Las Vegas, Nevada 89103
24

25

26                                                          /s/ Natasha Smith
                                                          ___________________________
                                                          FOR THE FIRM
27

28
                                                      9
